number release date id office uilc cca_2011032807510838 ---------------- from -------------------- sent monday date am to --------------- cc subject sec_6416 question sec_6402 allows a credit or refund to the person that made an overpayment an overpayment is a payment of tax that's more than the person owes under this rule the truck mfg did not make an overpayment on its sale to the retailer but b deems as an overpayment the tax paid under sec_4051 if the taxed article was sold by any person to a state_or_local_government so the truck mfg can get a refund of this overpayment if it meets the requirements of sec_6416 the conditions to allowance and has the proof required by the sec_6416 regs
